An affidavit in two counts was filed against appellant and her husband, on July 31, 1925. The first count charged them jointly with having unlawfully had intoxicating liquor in their possession at Lake county, Indiana, on the day before the affidavit was filed, and the second with having unlawfully manufactured intoxicating liquor at the same time and place. The husband not having been found with his wife at the premises where a still, a quantity of mash and some white mule whisky that appellant admitted she had made without her husband's knowledge were seized, he was discharged for lack of evidence against him, but she was found guilty as charged. The only question presented for consideration on review is whether or not the finding of guilty as to her is sustained by sufficient evidence or is contrary to law. After careful consideration of the evidence, we are satisfied that it sufficiently supports the inference that on the date named, before the affidavit was filed, appellant manufactured certain intoxicating liquor at the place alleged, and that thereafter she had possession of such intoxicating liquor at that place.
The judgment is affirmed. *Page 731